Dear Mr. Dupont:
We received your request for an opinion on behalf of the Louisiana Assessors' Association regarding La.R.S. 24:522 which pertains to the Louisiana Performance Audit Program.  You specifically question whether or not assessors are subject to performance audits as provided for in this statute.  Subsection B of the La.R.S. 24:522 provides as follows:
 For purposes of this program, "state agency" means any state agency, office, department, board, commission, institution, division, committee, program, or legal entity, heretofore existing or hereafter created within the legislative or executive branch of state government, including an institution of higher education, but does not include any agency, governing body, or officer of any local government or political subdivision of the state. (Emphasis added).
Article 7, Section 24 of the Louisiana Constitution of 1974 provides that a tax assessor is a local elected official; he is elected by the electors of his respective parish.
Therefore, it is our opinion that a tax assessor is a local elected official.  He is not a state agency as that term is defined in La.R.S.24:522 and therefore, he is not subject to performance audits.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released: April 24, 2002